05/22/2020
  (
                                                                                      Case Number: DA 20-0047




               IN THE SUPREME COURT OF THE STATE OF MONTANA

                           Supreme Court Cause No.DA 20-0047

  WILLIAM R PAYNE,                                GRANT OF ADDITIONAL
        Appellant,                                EXTENSION OF TIME TO
                                                FILE APPELLANT'S OPENING
         vs.                                              BRIEF

  CHARLENE G.PAYNE,
        Appellee.

          Pursuant to authority granted under Mont. R. App.P. 26(1), the AppelLt is

 given an additional extension oftime until DL.11         6,   2020,to prepare, file,

 and serve Appellant's opening brief.

          DATED this Z-Z, day of M        2020.




  c:       Channing J. Hartelius, chartelius@aol.com
  c:       Penni L. Chisholm, penni@chisholmlawfirm.com




                                                                   Fit.ED
                                                                            2 20
                                                                     VtAI 2Greenwood
                                                                                     Cour,
                                                                    BowenSupreme
                                                                        of    ts.Aontane
                                                                  Glen<
                                                                     State of




onfo,/     aTP)     cint               ?MINIM ?TRH:Dona                  TZ:tT   OZOZ-TZ-AVW